Porter, J.
delivered the opinion of the 1 court- The plaintiff was nonsuited in the court below, and he appealed. An examination of ^le case induces us to believe the judge erred. We can discover no variance between the note set out in the petition, and that read in evidence. Indeed we do not see how such a question could have arisen, for the note itself “ was annexed to, and made a part of the petition.”
But, on looking into the record, to see wha1 judgment we ought to pronounce, we find the case so placed before us, that the merits cannot be enquired into. An important document, viz. the decree of separation between the de*261fendant and her husband, is wanting. Two years ago, the appellant applied for and oh-tained a certiorari, to supply the dimunition of the record. The return to it shews the document just spoken of, to have been read in evidence, but does not annex it.
Debleux for the plaintiff—Rost forjhe defendant.
It is, therefore, ordered, adjudged, and decreed, that the appeal be dismissed with costs.